NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

UNITED SERVICES AUTOMOBILE                   )
ASSOCIATION,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )       Case No. 2D17-4082
                                             )
DAVID A. LYNCH and NOELLE                    )
LYNCH,                                       )
                                             )
             Appellees.                      )
                                             )
                                             )

Opinion filed October 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Cheryl K. Thomas
Judge.

Kansas R. Gooden of Boyd & Jenerette,
P.A., Jacksonville; and Daniel A. Martinez
and Weslee Ferron of Martinez Denbo,
LLC, St. Petersburg, for Appellant.

Brent G. Steinberg, Brandon G. Cathey,
Stephanie Miles, and Dale Swope of
Swope, Rodante P.A., Tampa, for
Appellees.

PER CURIAM.


             Affirmed.
KHOUZAM, MORRIS, and BADALAMENTI, JJ., Concur.




                                  -2-